       Case 4:18-cv-05434-JSW Document 113 Filed 03/24/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)   Jordan R. Jaffe (Bar No. 254886)
 2 jamesasperger@quinnemanuel.com      jordanjaffe@quinnemanuel.com
   Yury Kapgan (Bar No. 218366)        Iman Lordgooei (Bar No. 251320)
 3
   yurykapgan@quinnemanuel.com         imanlordgooei@quinnemanuel.com
 4 Pushkal Mishra (Bar No. 298695)     Jonathan Tse (Bar. No. 305468)
   pushkalmishra@quinnemanuel.com      jonathantse@quinnemanuel.com
 5 865 S. Figueroa Street, 10th Floor  50 California Street, 22nd Floor
   Los Angeles, CA 90017               San Francisco, CA 94111
 6 Telephone: (213) 443-3000           Telephone: (415) 875-6600
 7 Facsimile: (213) 443-3100           Facsimile: (415) 875-6700

 8 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 9 Victoria F. Maroulis (Bar No. 202603)
   victoriamaroulis@quinnemanuel.com
10
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100

13 Attorneys for Defendants

14 BlackBerry Limited and BlackBerry Corporation

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
      FACEBOOK, INC.,                              Case No. 4:18-cv-05434-JSW
19
             Plaintiff,
20                                                 BLACKBERRY’S NOTICE REGARDING
                    v.                             PETITIONS FOR INTER PARTES
21                                                 REVIEW OF PATENTS-IN-SUIT
      BLACKBERRY LIMITED, and
22
      BLACKBERRY CORPORATION,
23          Defendants.
24

25

26

27

28

                                                                   CASE NO. 4:18-CV-05434-JSW
                                                           BLACKBERRY’S NOTICE RE IPR FILINGS
       Case 4:18-cv-05434-JSW Document 113 Filed 03/24/20 Page 2 of 3




 1          Defendants BlackBerry Limited and BlackBerry Corporation (collectively, “BlackBerry”)

 2 hereby notify the Court, pursuant to the Court’s Order conditionally staying this case pending

 3 institution decisions regarding BlackBerry’s petitions for inter partes review (“IPR”) of the patents-in-

 4 suit (Dkt. 109), that the U.S. Patent & Trademark Office’s Patent Trial and Appeal Board (“PTAB”)

 5 issued a decision yesterday denying institution of BlackBerry’s request for IPR no. IPR2019-01600

 6 directed to U.S. Pat. No. 8,429,231. A request for rehearing of the PTAB panel’s decision to deny

 7 institution may be filed under 37 C.F.R. § 42.71(d) by April 22, 2020.

 8          The following chart summarizes the remaining IPR petitions, along with the grounds for each:

 9
      Patent-in-Suit       IPR Petition               Grounds for Institution in IPR Petition
10
     U.S. Pat. No. IPR2019-01598,      Claims 1, 3, and 20 are unpatentable as obvious over U.S.
11   7,302,698     filed Sep. 14, 2019 Pat. No. 6,647,508.

12                                           Claims 1, 3, and 20 are unpatentable as obvious over U.S.
                                             Pat. No. 5,815,651.
13
                                             Claims 1, 3, and 20 are unpatentable as obvious over Won
14                                           Kim, Highly Available Systems for Database Applications,
                                             published March 1984.
15
     U.S. Pat. No. IPR2019-01599,      Claims 1, 3, 4 and 22 are unpatentable as obvious over PCT
16   7,567,575     filed Sep. 14, 2019 Publication No. WO 01/80558 and Jiang et al.,
                                       Incorporating Proxy Services into Wide Area Cellular IP
17                                     Networks (IEEE 2000).

18                                           Claims 1, 3, 4 and 22 are unpatentable as obvious over PCT
                                             Publication No. WO 01/80558 and U.S. Pat. No. 7,085,260.
19
                                             Claims 1, 3, 4 and 22 are unpatentable as obvious over PCT
20                                           Publication No. WO 01/80558, Jiang et al., Incorporating
                                             Proxy Services into Wide Area Cellular IP Networks (IEEE
21                                           2000), and U.S. Pat. No. 7,085,260.

22

23

24

25

26

27

28

                                                       -1-                  CASE NO. 4:18-CV-05434-JSW
                                                                    BLACKBERRY’S NOTICE RE IPR FILINGS
     Case 4:18-cv-05434-JSW Document 113 Filed 03/24/20 Page 3 of 3




 1 DATED: March 24, 2020              QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
 2

 3
                                     By /s/ Iman Lordgooei
 4
                                       Kevin P.B. Johnson (Bar No. 177129)
 5                                     kevinjohnson@quinnemanuel.com
                                       Victoria Maroulis (Bar No. 202603)
 6                                     victoriamaroulis@quinnemanuel.com
                                       555 Twin Dolphin Drive, 5th Floor
 7                                     Redwood Shores, CA 94065
                                       Telephone: (650) 801-5000
 8
                                       Facsimile: (650) 801-5100
 9
                                       Jordan R. Jaffe (Bar No. 254886)
10                                     jordanjaffe@quinnemanuel.com
                                       Iman Lordgooei (Bar No. 251320)
11                                     imanlordgooei@quinnemanuel.com
12                                     Jonathan Tse (Bar. No. 305468)
                                       jonathantse@quinnemanuel.com
13                                     50 California Street, 22nd Floor
                                       San Francisco, CA 94111
14                                     Telephone: 415-875-6600
                                       Facsimile: 415-875-6700
15

16                                     James R. Asperger (Bar No. 83188)
                                       jamesasperger@quinnemanuel.com
17                                     Yury Kapgan (Bar No. 218366)
                                       yurykapgan@quinnemanuel.com
18                                     Pushkal Mishra (Bar No. 298695)
                                       pushkalmishra@quinnemanuel.com
19                                     865 S. Figueroa Street, 10th Floor
20                                     Los Angeles, CA 90017
                                       Telephone: (213) 443-3000
21                                     Facsimile: (213) 443-3100

22                                     Attorneys for Defendants BLACKBERRY
                                       LIMITED and BLACKBERRY CORPORATION
23

24

25

26

27

28

                                        -2-                CASE NO. 4:18-CV-05434-JSW
                                                   BLACKBERRY’S NOTICE RE IPR FILINGS
